69 F.3d 543
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard BLUE-SKY, aka Rickie Blue-Sky, Plaintiff-Appellant,v.James GOMEZ, Director;  Teena Farmon, Warden CCWF;  R.E.Stebbins, Correctional Officer;  C. Castillo;  Jack R.Reagan, Chief Inmate Appeals;  Lew Kuykendall and DuaneTessmer, Information Systems Representative, Defendants-Appellees.
No. 94-15556.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 1, 1995.

Before:  BEEZER, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Richard (Rickie) Blue-Sky appeals pro se the district court's denial of her motion for injunctive relief in her 42 U.S.C. Sec. 1983 action, alleging prison officials violated her constitutional rights when they confiscated her word processor.  We have jurisdiction under 28 U.S.C. Sec. 1292(a)(1), and we affirm.


3
We review the district court's denial of a request for a preliminary injunction for abuse of discretion.  Diamontiney v. Borg, 918 F.2d 793, 795 (9th Cir.1990).  We will reverse only if the district court based its decision on an erroneous legal standard on clearly erroneous findings of fact.  Senate of California v. Moscbacher, 968 F.2d 974, 975 (9th Cir.1992).


4
We have reviewed the record, and we affirm for the reasons set forth in the magistrate judge's report and recommendation, adopted in full by the district court.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3